Title: To John Adams from Leblanc, 20 February 1799
From: Leblanc
To: Adams, John


				
					Monsieur
					a Philadelphie ce 20 fevrier 1799. (2 ventose an 7. de la republique francaise.)
				
				J’ai eu l’honneur de me Presenter Le Lendemain de mon arrivée Ches le Ministre de la marine, ou je fus conduit Par le Capitaine Bainbridge. je lui remis à Sa requisition, les Paquets dont j’étois chargé Par le General Desfourneaux, agent Particulier du Directoire Executif a la Guadeloupe, Pour le President des états unis, & que j’imaginois devoir être remis en vos mains Pour lui Parvenir. Sur le desir que je témoignois de lui être Présenté, on me répondit que cela etoit assés inutile. Permettes moi S’il n’y a aucune raison qui S’y oppose, de reclamer de vous le même avantage dont a joui l’envoyé du general Toussaint, qui n’agit que Comme Simple Commandant d’une Partie de st. Domingue, & non pas comme agent du directoire executif.Voulés vous bien me faire la grace de me faire Scavoir Par un mot de réponse à qui je dois m’adresser pour cet effet, & qu’elle Serait l’heure la plus convenable?J’ai L’honneur d’etre avec la plus Parfaitte consideration / Monsieur / Votre trés humble & / trés obeissant Serviteur
				
					Regis Leblanc
envoyé du General Desfourneauxagent Particulier du DirectoireExécutif à la Guadeloupe.
				
				
			